DETAILED ACTION
This action is pursuant to the claims filed on February 15, 2022. Claims 1-20 are pending. Claim 20 is withdrawn. A first action on the merits of claims 1-19 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites in part, “wherein the electrode array comprises a diameter of about 400 microns or less”. The instant application has support for the electrode having a diameter between about 0.2 mm or 200 microns to 0.4 mm or 400 microns (see PG publication, para. [0053]). Therefore, there is no support in the instant specification of the diameter being less than about 0.2 mm or 200 microns. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-10, 12-15 & 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oxley (U.S. PGPub. No. 2014/0288667).
In regards to claim 1, Oxley discloses a medical device (intravascular device system 4 in Fig. 11) comprising: 
an amplifier and recording apparatus (microchip 18 comprising various housing electrical components such as channel amplifier 24 in Fig. 11, [0067]-[0070], [0187]); 
an electrode array (electrodes 14 disposed in an array manner as shown in Figs. 8 and 11) configured for insertion through a middle meningeal artery and between layers of a dura membrane of the brain ([0079]-[0082], [0228]-[0229]: the intravascular device can be configured for any part of the arterial vasculature and venous vasculature in a human brain), the electrode array comprising a plurality of electrodes ([0153]: intravascular device 4 comprises a 2x4 array of electrodes 14), each electrode configured to record or stimulate electrical activity in brain tissue of the patient ([0151]: system 2 is configured for sensing or stimulating activity of neural tissue); and
a plurality of electrical traces (electrode wires 56, [0156]), wherein each electrical trace is configured to connect one of the plurality of electrodes to the amplifier and recording apparatus ([0155]: each of the electrode wires 56 are connected to the electrodes 14).
In regards to claim 2, Oxley further discloses the plurality of electrical traces are separately insulated ([0163]: each of the wires 56 are insulated).
In regards to claim 5, Oxley further discloses that a subset of electrical traces among the plurality of electrical traces comprises different lengths (Fig. 8 illustrates that the electrodes 14 are spaced apart and thus the wires 56 connected to the distal electrodes are longer than the wires 56 connected to the proximal electrodes).
In regards to claim 7, Oxley further discloses the amplifier and recording apparatus comprises an embedded multiplexing unit having an analog-to-digital converter ([0062]. [0187]: among others, microchip 18 further houses multiplexer and analog-to-digital converter 28).
In regards to claim 8, Oxley further discloses a wired connector (wire bundle 58 is connected to connector 34 to an external computing device 52 as shown in Fig. 9, [0155]).
In regards to claim 9, Oxley further discloses a transcutaneous connector configured to connect the wired connector to an externally wearable unit ([0067], [0070]: a solid transmitting medium such as a wire is capable of connecting the intravascular device to an external device which is adapted for placement on the body).
In regards to claim 10, Oxley further discloses a subcutaneous connector configured to connect the wired connector to a subcutaneously implanted unit ([0067], [0069]: the intravascular device is connected to a subcutaneously deposited internal device).
In regards to claim 12, Oxley further discloses wherein each electrode is connected to a multiplexing element ([0062]).
In regards to claim 13, Oxley further discloses the amplifier and recording apparatus is located outside of the body and connectively coupled to the electrode array positioned within the body ([0067]). 
In regards to claim 14, Oxley further discloses that the electrode array is sized and configured for advancement through the middle meningeal artery ([0079]-[0082], [0228]-[0229]: the intravascular device can be configured for any part of the arterial vasculature and venous vasculature in a human brain), wherein the electrode array comprises a diameter of about 400 microns or less ([0159]: the inner diameter of the guide catheter 10 which is used to guide the electrode array 14 as shown in Figs. 6-8 is about 0.15 mm which is 150 microns which also implies that the electrode array and its support stent 20 is at least 150 microns in diameter and expands to the inner diameter of the targeted vessel).  
In regards to claims 15, Oxley further discloses wherein the plurality of electrodes is positioned proximate the dural venous sinuses ([0079]-[0082], [0228]-[0229]: the intravascular device can be configured for any part of the arterial vasculature and venous vasculature in a human brain). 
In regards to claim 18, Oxley further discloses that the electrode traces are connected to a long-term recording system or a stimulation system ([0156]: the set-up as shown in Fig. 9 where the device 4 is connected to the external computing device can be used for long-term recording). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oxley as applied to claim 1 above, and further in view of Sheth (WO 2018/064548).
In regards to claim 3-4, Oxley discloses the invention substantially as claimed in claim 1 and discussed above. However, Oxley is silent as to the plurality of electrical traces bundled to form a composite wire having a diameter between 6 and 35 thousandths of an inch and a length of approximately 10 and 30 centimeters.
 Sheth teaches an electrode array configured to be introduced into a brain endovascularly similar to that of Oxley ([0063]) comprising a plurality of electrical traces (leads 103) bundle to form a composite wire (microwire 101 in Fig. 1). Sheth teaches that the dimensions of the device, specifically the wire having a diameter under .0165 inches ([0064]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameter of the composite wire of Oxley so that the diameter is under 0.165 inches so as to maintain a low profile allowing for navigation through tortuous cerebrovascular circulatory pathways ([0064]).
Sheth further discloses that the length of the wire is at least 200 cm ([0064]) but fails to disclose that wire has a length of approximately 10 and 30 cm. Sheth explains that 200 cm length can be emplaced within the cerebral vasculature without other devices ([0064]), however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the length of the wire to be shorter and between the claimed range, based upon the intended cerebrovascular insertion route as doing so would reduce the length of the wire and the material cost and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oxley as applied to claim 1 above, and further in view of Prutchi et al. (hereinafter ‘Prutchi’, U.S. Pat. No. 6,662,055).
In regards to claim 6, Oxley discloses the invention substantially as claimed in claim 1 and discussed above. However, Oxley fails to disclose that the diameter for the plurality of electrical traces decreases along the distal end of the plurality of electrical traces. 
Prutchi teaches a plurality of conductive wires connected to electrodes and its distal ends tapered to provide smaller diameter endovascular implantable device (tapering wires 21-24 in Fig. 4, col. 3, ln. 62-col. 4, ln. 8). Furthermore, the tapering of the distal end of the wires renders the cable with lower total impedance relative to the non-tapering cable/wires (col. 2, ln. 18-43). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameter of the plurality of electrical traces of Oxley so that the distal end diameter is smaller than the proximal end thereof as taught by Prutchi, as doing so provides an overall smaller diameter implantable device and reduce the total impedance of the wires (col. 2, ln. 18-43). 
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oxley as applied to claim 1 above, and further in view of Helms-Tillery et al. (hereinafter ‘Helms’, U.S. PGPub. No. 2016/0331264).
In regards to claim 11 & 17, Oxley discloses the invention substantially as claimed in claim 1 and discussed above. Furthermore, Oxley discloses that each of the electrodes comprises at least one of gold, silver, platinum or platinum-iridium ([0017]). However, Oxley is silent as to the diameter of the electrode and the inter-electrode spacing between the adjacent electrodes.
Helms teaches that for a high spatial resolution brain mapping, it is desirable to use electrodes in an array as small as 100 microns, spaced as closely as 200 microns ([0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimension of the electrode array of Oxley so that the diameter is as small as 100 microns and the inter-electrode spacing distance is about 200 microns as taught by Helms, thereby arriving at the claimed invention. Such dimension allows for high spatial resolution brain mapping providing high precision assessment of brain activities for diagnostic or surgical procedures. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oxley as applied to claim 1 above, and further in view of Kaplan et al. (hereinafter ‘Kaplan’, U.S. PGPub. No. 2015/0202351).
In regards to claim 16, Oxley discloses the invention substantially as claimed in claim 1 and discussed above. However, Oxley does not disclose that the surface of each of the electrode is coated by poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT).
Kaplan teaches coating implantable electrodes with PEDOT as a biocompatible coating ([0143]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrode of Oxley and provide PEDOT coating as taught by Kaplan, thereby allowing the electrodes to be more biocompatible with better tissue response ([0143]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oxlye as applied to claim 1 above, and further in view of Delany, Jr. et al. (hereinafter ‘Delany’, U.S. PGPub. No. 2019/0127886).
In regards to claim 19, Oxley discloses the invention substantially as claimed in claim 1 and discussed above. However, Oxley does not disclose the electrode traces comprises a hydrophilic coating.
Delany discloses providing a cross-linked hydrophilic polymer coating over an insulative lead body ([0016]-[0017], [0042]) which repels water and prevents cell adhesion and tissue attachment ([0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surface of the electrode trace of Oxley and provide hydrophilic coating as taught by Delany so that the surfaces of the electrode traces are water repellent which prevents cell adhesion and tissue attachment ([0076]).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 & 7-19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/816,237. Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application ‘237 claims an implantable medical device comprising an electrode array (claim 1), a plurality of insulated electrode traces (claim 1), an amplifier and recording apparatus (claim 6 & 11). Application ‘237 claims dimensions as claimed in claim 3, 4, 11 and 17 (claims 2, 3 & 10). The implantable medical device as claimed is capable of being inserted through a middle meningeal artery which is further claimed in claim 7. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed on August 22, 2022 is acknowledged.
Applicant’s amendment to the drawing is accepted.
With respect to the rejection of claims 1, 2, 5, 7-10, 12-15 & 18 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oxley (U.S. PGPub. No. 2014/0288667) have been fully considered. Applicant argues that Oxley fails to disclose in part, “an electrode array configured for insertion through a middle meningeal artery and between layers of a dura membrane of a brain of a patient” as required in amended independent claim 1 since Oxley’s intravascular device is configured to be inserted into vessels such as a cerebral vessel. In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Oxley discloses that the intravascular device can be configured for any part of the arterial vasculature and venous vasculature in a human brain (see specifically [0228]-[0229] among other areas of the reference). Furthermore, Oxley’s intravascular device can navigate through smaller vessel of the brain since the electrode array and its supporting stent can assume a diameter of about 150 microns ([0159]) meeting the newly added limitation of claim 14. Therefore, these arguments are unpersuasive and the rejection is tenable.
Furthermore, Applicant’s remarks on page(s) 6-7 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1. Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103 are tenable.
With respect to double patenting rejection, the newly added limitation of claim 1 is claimed in claim 7 of the copending Application No. 16/816,237. Therefore, the two claimed inventions are not distinct and the rejection is maintained by the Examiner. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        9/7/2022